Citation Nr: 1004438	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for a hepatitis 
disability (claimed as infectious hepatitis), and if so, 
whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to 
September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that reopened the claim and denied service 
connection.  

In April 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at 
the RO, a transcript of which has been associated with the 
claims folder. 

The issue of entitlement to service connection for a hepatis 
disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed April 1975 rating decision denied the 
Veteran's claim for service connection for infectious 
hepatitis.  

2.  The evidence received since the last, prior, final 
denial on any basis, in April 1975, considered in 
conjunction with the record as a whole, constitutes existing 
evidence not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative nor redundant of the evidence 
previously considered, and raises a reasonable possibility 
of substantiating the claim.




CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in April 1975, which 
denied service connection for infectious hepatitis, is 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2009).  

2.  New and material evidence has been received to reopen 
the claim for service connection for a hepatitis disability 
(claimed as infectious hepatitis).  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and 
may not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 
38 C.F.R. § 20.1103.  

In October 1974, the Veteran filed a claim for service 
connection for infectious hepatitis.  In April 1975, the RO 
denied that claim because the record did not show that the 
Veteran had a diagnosed hepatitis disability.  The claims 
file does not include a copy of the notice letter for that 
rating decision.  However, a VA Form 20-822 (Control 
Document and Award Letter) dated May 7, 1975, indicates that 
such a notice letter was sent to the Veteran at his then-
current address.  There is nothing in the claims folder to 
show that the notice, with the statement of appeal rights, 
was returned as undeliverable by the United States Postal 
Service.  

A presumption of regularity attends the administrative 
functions of the Government and it is ordinarily presumed 
that an RO advises a Veteran of its determinations, unless 
rebutted by clear and convincing evidence to the contrary.  
See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000) 
(presumption of regulation that attaches to notice of 
adverse decisions may be rebutted if the notice is returned 
by the USPS).  The Veteran did not thereafter file a notice 
of disagreement with respect to that decision.  The 
April 1975 decision therefore became final.  38 C.F.R. 
§ 20.302(a).  It constitutes the last, prior, final denial 
of the claim for service connection for a hepatitis 
disability.  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).    

Although much evidence has been submitted since the 
April 1975 decision, the March 2006 VA examination report 
meets the requirements of new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a).   It had not been 
submitted to agency decision makers previously.  Since the 
existence of a current disability is a requirement for 
service connection and the claim had previously been denied 
because there was no diagnosed hepatitis disability, the VA 
examination report (containing a diagnosis of hepatitis C) 
relates to an unestablished fact necessary to establish the 
claim and is neither cumulative nor redundant of evidence of 
record in April 1975.  38 U.S.C.A. § 1110 (service 
connection requirements include a current disability); 
38 C.F.R. § 3.303 (same).  Finally, the credibility of the 
evidence is presumed for purposes of determining whether a 
claim can be reopened.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  The hepatitis C diagnosis, when presumed to 
be credible, raises a reasonable possibility of 
substantiating the claim.  
As a result, the standard for new and material evidence as 
described in 38 C.F.R. § 3.156(a) has been met.  The claim 
is reopened, and to that extent, the claim is granted. 

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Since the Veteran's claim 
to reopen has been granted, any errors with respect to such 
notice could not have prejudiced the Veteran.  Thus, no 
discussion of that notice is necessary here.  


ORDER

New and material evidence has been received, and the claim 
of entitlement to service connection for a hepatitis 
disability is reopened.  To this extent, the appeal is 
granted.   


REMAND

It appears that some relevant VA treatment records are 
missing from the claims folder.  The earliest VA treatment 
record in the claims folder (dated in November 2002) is a 
notation that the Veteran had called his addiction treatment 
center at American Lake VAMC to inform them that he would be 
missing the next session.  That indicates that there should 
be records earlier than that.  Moreover, the Veteran told 
the March 2006 VA examiner that about three years 
previously, he had been told by VA that he had hepatitis C.  
March 2006 VA Medical Examination Report by QTC.  The 
Veteran submitted some records of past laboratory results 
from the VA Puget Sound Healthcare System that included 
relevant, abnormal September 2002 and November 2002 test 
results.  But the treatment records that correspond to those 
lab tests are not in the claims folder.  VA medical 
treatment records are deemed to be within the control of VA 
and should have been included in the record, as they may be 
determinative of the claim.  Therefore, a remand is 
necessary for the purpose of obtaining such records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, at his April 2009 personal hearing, the Veteran 
indicated that there were records from his private provider 
that he wanted to submit and he requested that the record on 
appeal be held open for an additional 60 days so that those 
medical records could be obtained.  Transcript at 11-14.  
The authorization form that he provided for those records 
did not contain the name or address of the provider, or the 
dates of treatment.  The RO contacted the Veteran's 
representative in June 2009 and again in July 2009 and 
sought clarification whether the Veteran intended to submit 
the records himself or if he wanted the RO to obtain them 
(in which case a signed, completed authorization would be 
required).  The RO received no response to either request.  
June 2009 DRO Conference Report; July 2009 DRO Conference 
Report.  Since the case is being remanded, the RO should 
contact the Veteran, as well as his representative, and 
notify them that if the Veteran wants VA to obtain private 
treatment records for him, he would need to submit a signed, 
complete  authorization form for those records.  

Finally, a VA examination was conducted by QTC in 
March 2006.  A medical history was taken from the Veteran, a 
physical examination was given, and medical tests were 
conducted.  The examiner determined that the diagnosis was 
hepatitis C based on subjective factor of loss of energy and 
the objective factor of laboratory results.  He stated that 
the likely risk factor is unknown.  He had included in the 
medical history that the Veteran had been hospitalized in 
1971 for apparent hepatitis but the Veteran did not know 
what kind.  He noted that the Veteran had been exposed to 
one risk factor during service because he had had a tattoo 
in North Carolina during service.  The examiner concluded 
that the likely etiology of chronic hepatitis is unknown.  
He stated that with the available information (emphasis 
added), it was impossible for him to say without pure 
speculation that his inservice bout of hepatitis was from 
hepatitis C which he currently had.  He explained that one 
would expect that the Veteran would have been found to have 
some form of infectious hepatitis before his diagnosis three 
years earlier.  March 2006 VA Medical Examination by QTC.  

The Veteran's representative asserts that the VA examiner 
failed to review the Veteran's claims folder before 
providing his opinion.  October 2008 Statement by Accredited 
Representative in Appealed Case.  The absence of a clear 
statement that the claims folder had been reviewed is not 
sufficient to render an examination inadequate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (a medical opinion can 
not be rejected merely because it is based on the Veteran's 
statements instead of a review of the claims folder).  

But in this case, there is evidence in the claims folder 
that it is not clear was considered by the March 2006 
examiner.  For example, the examiner's report does not refer 
to any service treatment records.  Yet, those records show 
that the Veteran had been exposed to other people with 
hepatitis before he was hospitalized.  They include some 
laboratory results and clinical findings for that two-week 
period of hospitalization for hepatitis.  And there are 
clinical records of the appendectomy performed while the 
Veteran was on active duty (which if a blood transfusion was 
given, may provide an additional risk factor for hepatitis).  

Nor does the report refer to any post-service laboratory 
results that were in the claims folder at the time of the 
examination.  Yet, some of those results indicate that the 
Veteran had abnormal liver test results as early as 
October 1988 (14 years before being diagnosed with 
hepatitis).  

In any event, after the March 2006 examination report was 
issued, laboratory results from September 2002 and 
November 2002 were obtained that may indicate whether the 
Veteran had previously had hepatitis A or hepatitis B.  The 
Board needs assistance in interpreting those laboratory 
findings.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(Board is not competent to render medical assessments on 
matters requiring a medical opinion).  And as noted above, 
additional VA treatment records and private treatment 
records may be obtained upon remand that would be relevant 
to the etiology of the Veteran's hepatitis disability.  

Once the additional evidence has been obtained, if he is 
available, the examiner who conducted the March 2006 VA 
examination should be provided with the claims folder to 
review and asked prepare an additional report.  If  that 
examiner is not available, a report should be requested from 
a medical professional familiar with hepatitis disabilities 
that answers the same questions.  If the report can not be 
provided without a physical examination, the Veteran should 
be scheduled for an examination.  

First, due to a lack of the Veteran's symptoms, the examiner 
should provide an opinion as to whether the Veteran has a 
current hepatitis (whether A, B, and/or C) disability.  For 
each such hepatitis disability, an opinion is needed as to 
whether the Veteran's current hepatitis disability is 
related to his military service (to include a discussion of 
the risk factors of:  his tattoo; appendectomy; exposure to 
infected food, water, and soil; exposure to other hepatitis 
patients during service; as well as any other risk factor 
appearing in the claims folder).  

The Veteran is hereby notified that if an examination is 
scheduled, it is the Veteran's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and advise him that 
the authorization form submitted to the RO 
at the April 2009 personal hearing was 
deficient and that if he wishes VA to 
obtain private treatment records, he must 
submit a signed, complete authorization 
form.  If the Veteran does so, obtain the 
records and associate them with the claims 
folder. 

2.  Make arrangements to obtain VA medical 
records (including those from the VA Puget 
Sound Health Care System in Seattle as 
well as in the American Lake Campus) 
pertaining to treatment prior to 
December 2002 (including, but not limited 
to, the clinical visits and/or addiction 
treatment center records that correspond 
to the September 2002 and November 2002 
laboratory reports showing elevated liver 
function tests).  Associate those records 
with the claims folder. 

3.  After the above development has been 
completed, if he is available, contact the 
same QTC examiner who conducted the 
March 2006 examination and ask for an 
additional report; if he is not available, 
request a report answering the same 
questions from a medical professional 
familiar with hepatitis disabilities.  If 
the report cannot be prepared without 
conducting a physical examination of the 
Veteran, schedule the Veteran for an 
examination.  

The claims folder, to include a copy of 
this Remand and all evidence obtained 
since the March 2006 examination report 
was issued, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(i)  State whether the claims folder 
(including the service treatment records, 
laboratory results, and medical treatment 
records discussing hepatitis) has been 
reviewed by the examiner.  

(ii)  Identify whether the Veteran 
currently has a disability of hepatitis A, 
hepatitis B, and/or hepatitis C.  Please 
identify what information supports those 
diagnoses.      

(iii)  For each hepatitis disability, is 
it at least as likely as not (that is, a 
probability of 50 percent or greater) that 
the Veteran's current hepatitis disability 
is related to his military service?  In 
responding, please cite to the evidence in 
the claims folder that supports the 
opinion.  Include in the discussion the 
risk factors of:  his inservice tattoo; 
appendectomy; exposure to infected food, 
water, and soil; exposure to other 
hepatitis patients during service; and any 
other risk factors that may appear in the 
claims folder).  

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


